Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150906(79)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 150906
  v                                                                COA: 314337
                                                                   St. Joseph CC: 12-017690-FH
  MICHAEL ANDREW RADANDT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan and the American Civil Liberties Union of Michigan to file a late amicus curiae
  brief is GRANTED. The amicus brief submitted on December 28, 2015, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 30, 2015
                                                                              Clerk